Title: From Thomas Jefferson to Mathew Carey, 19 June 1821
From: Jefferson, Thomas
To: Carey, Mathew


Dear Sir
Monticello
June. 19. 21.
I have been longer inattentive to my little account with you than I ought perhaps to have been expecting the arrival of Baxter’s history & the publication of the American edn of Sinclair’s code, formerly desired. I correct the omission by now inclosing you 10. Dollars on account. looking over your letters & mine they mention only the Nautical Almanacs 5.D. & Conversations in Chemistry (price not named) furnished since my last remittance.  whatever balance this may make either way, may remain in account between us, I salute you with great esteem and respect.Th: Jefferson